Citation Nr: 1540900	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran's claim was previously remanded by the Board in February 2014 and January 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disability that is the result of reported in-service personal assaults.  The February 2014 Board remand requested a VA psychiatric examination and the directives included a request that "the examiner must comment on whether she or he believes that the Veteran was a victim of an in-service personal assault."  The Veteran was afforded a VA examination in May 2014.  The VA examination report stated under the current diagnoses heading that "[t]here was no indication or markers in his military records that the assaults occurred."  Also, the VA examination report included a negative opinion with respect to whether the Veteran has PTSD related to personal assault in the military and the rationale stated in part that "[t]here were no indications or markers in the [V]eteran's records that the assaults occurred."  These statements are taken to be an opinion that the Veteran's reported in-service personal assaults did not occur.  From these two statements, it appears that the examiner may have based his opinion that the reported in-service personal assaults did not occur on a lack of evidence found in military records.  Regulations provide that for a PTSD claim "based on in-service personal assault, evidence from sources other than the [V]eteran's service records may corroborate the [V]eteran's account of the stressor incident."  See 38 C.F.R. § 3.304(f) (2015).  The regulation further provides examples of such evidence, to include "statements from family members," and states that "[e]vidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources."  The regulation additionally provides that "[e]xamples of behavior changes that many constitute credible evidence of the stressor include, but are not limited to...substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause."  On an August 2012 VA Form 21-0781a (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault), the Veteran underlined the following provided examples of behavior changes that occurred following the reported in-service personal assaults: episodes of depression, panic attacks, or anxiety without an identifiable cause; substance abuse such as alcohol or drugs; and increased disregard for civilian authority.  The Veteran provided further information in this regard in an accompanying August 2012 statement and stated that "I believe my self destructive behavior and alcoholism after my discharge was caused by a lack of self-esteem and direction created by the humiliation I felt from" the reported in-service personal assaults.  Two separate June 2011 statements from the Veteran's spouse and an October 2009 statement from the Veteran provided further information regarding the Veteran's reported behavior changes.  As it is unclear from the May 2014 VA opinion, indicating that the Veteran's reported in-service personal assaults did not occur, if the examiner considered evidence beyond military records, remand for clarification is required.  On remand, an addendum opinion must be obtained that addresses the question requested in the February 2014 Board remand ("whether she or he believes that the Veteran was a victim of an in-service personal assault") and which indicates that, pursuant to 38 C.F.R. § 3.304(f) (2015), evidence other than the Veteran's service records were considered when addressing this question.

In addition, the February 2014 Board remand included a directive that stated that:
	
Regardless of whether the examiner determines that there is adequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence supports a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder (to include depression and anxiety) had its onset in service or is otherwise etiologically related to service.  The examiner must consider the Veteran's assertions in this regard.

The remand directives further stated that "[r]ationale for all requested opinions shall be provided."  Upon review, the Board finds that the provided May 2014 VA opinion did not substantially comply with the February 2014 remand directives and remand is therefore required for an addendum opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  The May 2014 VA examination report included a diagnosis of panic disorder without agoraphobia.  In response to a question listed as "[d]oes the [V]eteran have PTSD related to personal assault in the military," the examination report included a negative opinion as to direct service connection.  The rationale section included the statement that the Veteran "most likely has a panic disorder related to his back and hip pain and related loss of function."  As noted, the remand directives stated that "the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder (to include depression and anxiety) had its onset in service or is otherwise etiologically related to service."  While the May 2014 VA examination report noted a diagnosis of panic disorder without agoraphobia, it did not "specifically state," as requested in the February 2014 Board remand, whether it was at least as likely as not that the diagnosed panic disorder without agoraphobia "had its onset in service or is otherwise etiologically related to service."  The examiner did state that the Veteran's panic disorder was "most likely... related to his back and hip pain and related loss of function," but this statement does not address the relationship between the Veteran's panic disorder and his active service.  In addition, the statement attributing the Veteran's currently diagnosed panic disorder to "his back and hip pain and related loss of function" did not contain a rationale, as requested by the February 2014 Board remand.  As such, on remand, an addendum opinion must be obtained, with a supporting rationale, that addresses the question (to include consideration of the diagnosed panic disorder without agoraphobia) requested in the February 2014 Board remand ("whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder (to include depression and anxiety) had its onset in service or is otherwise etiologically related to service").

Finally, in the July 2015 Supplemental Statement of the Case (SSOC), under the evidence section was listed VA treatment records from May 2014 to August 2014.  No VA treatment records are of record.  A July 2015 VA Form 21-0961 (Rating Decision/Administrative Decision/Formal Finding), however, stated that "[t]here are no VA treatment records."  While on remand, the AOJ must determine whether there are any outstanding VA treatment records.  If no VA treatment records exist, such must be clearly noted in the Veteran's claims file.  If any VA treatment records are available (to include from May 2014 to August 2014), such must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there are any outstanding VA treatment records.  If no VA treatment records exist, such must be clearly noted in the Veteran's claims file.  If any VA treatment records are available (to include from May 2014 to August 2014 as identified in the July 2015 SSOC), such must be obtained.

2.  After completion of the above, obtain an addendum opinion from the VA examiner who conducted the May 2014 examination.  If that examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled. However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.
The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion that addresses the following:

a.  Whether she or he believes that the Veteran was a victim of an in-service personal assault.  

From the previously provided May 2014 opinion, it is unclear if the examiner considered evidence beyond military records when providing an opinion that the Veteran's reported in-service personal assaults did not occur.  Regulations provide that for a PTSD claim "based on in-service personal assault, evidence from sources other than the [V]eteran's service records may corroborate the [V]eteran's account of the stressor incident."  See 38 C.F.R. § 3.304(f) (2015).  The regulation further provides examples of such evidence, to include "statements from family members," and states that "[e]vidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources."  The regulation additionally provides that "[e]xamples of behavior changes that many constitute credible evidence of the stressor include, but are not limited to...substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause."

As such, the medical professional must indicate that, pursuant to 38 C.F.R. § 3.304(f) (2015), evidence other than the Veteran's service records were considered when addressing this question.  
While review of the entire claims folder is required, attention is invited to the August 2012 VA Form 21-0781a (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault), the Veteran's August 2012 statement, two June 2011 statements from the Veteran's spouse and the Veteran's October 2009 statement.  These documents (which are also discussed further in the remand section above) provided information regarding the Veteran's behavior changes that are reported to have occurred following the reported in-service personal assaults.

b.  Specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder (to include depression, anxiety and panic disorder without agoraphobia) had its onset in service or is otherwise etiologically related to service.  The examiner must consider the Veteran's assertions in this regard. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




